Exhibit 10.1

 

TRANSFER AND AMENDMENT AGREEMENT

 

 

dated 24 October 2005

 

 

for

 

 

AON CORPORATION

 

 

arranged by

CITIGROUP GLOBAL MARKETS LIMITED

ING BANK N.V.

THE ROYAL BANK OF SCOTLAND plc

 

 

with

 

 

CITIBANK INTERNATIONAL plc

acting as Agent

 

 

RELATING TO A FACILITY AGREEMENT DATED

 

7 February 2005

 

 

[g189731kei001.gif]

 

Ref: PHPS/ELF

 

--------------------------------------------------------------------------------


 

CONTENTS

 

CLAUSE

 

 

 

 

 

 

 

1.

 

Definitions and interpretation

 

2.

 

Conditions precedent

 

3.

 

Representations

 

4.

 

Transfer by novation

 

5.

 

Amendments

 

6.

 

Consents, waivers and administrative details

 

7.

 

Transaction expenses

 

8.

 

Fee

 

9.

 

Miscellaneous

 

10.

 

Governing law

 

 

THE SCHEDULES

 

SCHEDULE

 

 

 

 

 

SCHEDULE 1 The Parties

 

 

SCHEDULE 2 The Lenders

 

 

SCHEDULE 3 Conditions precedent

 

 

SCHEDULE 4 Amendments to Original Facility Agreement

 

 

SCHEDULE 5 Form of TEG Letter

 

 

 

i

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated 24 October 2005 and made between:

 

(1)                            AON CORPORATION, a company incorporated in the
State of Delaware (the “Company”);

 

(2)                            THE SUBSIDIARIES of the Company listed in Part I
of Schedule 1 (The Parties) as borrowers (the “Borrowers”);

 

(3)                            CITIGROUP GLOBAL MARKETS LIMITED, ING BANK N.V.
and THE ROYAL BANK OF SCOTLAND plc (whether acting individually or together the
“Arranger”);

 

(4)                            THE FINANCIAL INSTITUTIONS listed in Part II of
Schedule 1 (The Parties) as existing lenders (the “Existing Lenders”);

 

(5)                            THE FINANCIAL INSTITUTIONS listed in Part III of
Schedule 1 (The Parties) as new lenders (the “New Lenders”); and

 

(6)                           CITIBANK INTERNATIONAL plc as agent of the other
Finance Parties (the “Agent”).

 

IT IS AGREED as follows:

 

1.                                 DEFINITIONS AND INTERPRETATION

 

1.1                           Definitions

 

In this Agreement:

 

“Amended Agreement” means the Original Facility Agreement, as amended by this
Agreement.

 

“Amendment Documents” means this Agreement and the Amendment Fee Letter.

 

“Amendment Fee Letter” means the letter dated 16 September 2005 between the
Company, the Agent, and Citigroup Global Markets Limited setting out certain
fees payable in connection with this Agreement.

 

“Effective Date” means 27 October 2005.

 

“Original Facility Agreement” means the €650,000,000 facility agreement dated
7 February 2005 between the Company, the Borrowers, the Agent, the Arranger and
the Existing Lenders.

 

“Outgoing Lenders” means Banca di Roma S.p.A. London Branch and RBC Finance B.V.

 

1.2                           Incorporation of defined terms

 

(a)                            Unless a contrary indication appears, a term
defined in the Original Facility Agreement has the same meaning in this
Agreement.

 

(b)                           The principles of construction set out in the
Original Facility Agreement shall have effect as if set out in this Agreement.

 

1.3                           Clauses

 

In this Agreement any reference to a “Clause” or a “Schedule” is, unless the
context otherwise requires, a reference to a Clause of or a Schedule to this
Agreement.

 

1.4                           Third Party Rights

 

A person who is not a party to this Agreement (other than the Finance Parties)
has no right under the Contracts (Rights of Third Parties) Act 1999 to enforce
or to enjoy the benefit of any term of this Agreement.

 

1

--------------------------------------------------------------------------------


 

1.5                           Designation

 

In accordance with the Original Facility Agreement, each of the Company and the
Agent designate this Agreement as a Finance Document.

 

2.                                 CONDITIONS PRECEDENT

 

The provisions of Clause 4 (Transfer by Novation) and Clause 5 (Amendments)
shall be effective only if, not later than 10.00am (London time) three Business
Days before the Effective Date, the Agent has received all the documents and
other evidence listed in Schedule 3 (Conditions precedent) in form and substance
satisfactory to the Agent.  The Agent shall notify the Company, the Existing
Lenders and the New Lenders promptly upon being so satisfied.

 

3.                                 REPRESENTATIONS

 

Each Obligor makes the Repeating Representations, and the representations and
warranties in Clause 19.6 (No default) and Clause 19.16 (Taxes) of the Original
Facility Agreement, by reference to the facts and circumstances then existing:

 

(a)                                   on the date of this Agreement; and

 

(b)                                  on the Effective Date,

 

but as if references in Clause 19 (Representations) of the Original Facility
Agreement to “this Agreement” were instead to this Agreement and, on the
Effective Date, to the Amended Agreement. For the purposes of each Obligor
making the representations contained in Clause 19.11 (No proceedings pending or
threatened) and Clause 19.15 (No Material Adverse Change) of the Original
Facility Agreement on the date of this Agreement, references in those clauses to
the “Disclosed Claims” shall be deemed to be to the “Disclosed Claims” as
defined in paragraph 3 of Schedule 4 (Amendments to Original Facility Agreement)
of this Agreement.

 

4.                                 TRANSFER BY NOVATION

 

4.1                           Transfer by novation

 

On the Effective Date (whether or not a Default is continuing) each Existing
Lender shall transfer by novation all or part of its Commitments, rights and
obligations under the Original Facility Agreement to another Existing Lender
and/or to a New Lender, so that:

 

(a)                                   each New Lender will become a Lender under
the Amended Agreement with a Facility A Commitment and a Facility B Commitment
as set out in the relevant columns in Schedule 2 (The Lenders);

 

(b)                                  the Facility A Commitment and the Facility
B Commitment of each Existing Lender (other than each Outgoing Lender) shall be
adjusted (to the extent applicable) to the respective amounts set out in the
relevant columns opposite its name in Schedule 2 (The Lenders);

 

(c)                                   the Commitments of each Outgoing Lender
shall be reduced to zero and each Outgoing Lenders shall cease to be a Lender;

 

(d)                                  each New Lender will become a Lender under
the Amended Agreement with a participation in each Loan as notified to it by the
Agent pursuant to paragraph (a) of Clause 4.5 (Lenders’ participations) of this
Agreement; and

 

2

--------------------------------------------------------------------------------


 

(e)                                   each Existing Lender’s participation in
each Loan shall be as notified to it by the Agent pursuant to paragraph (a) of
Clause 4.5 (Lenders’ participations) of this Agreement.

 

4.2                           Procedure for transfer by novation

 

The transfer by novation set out in Clause 4.1 (Transfer by novation) shall take
effect on the Effective Date so that:

 

(a)                                   to the extent that in Clause 4.1 (Transfer
by novation) each Existing Lender seeks to transfer by novation its applicable
rights and obligations, each of the Obligors and each Existing Lender shall be
released from further obligations towards one another under the Finance
Documents and their respective rights against one another shall be cancelled
(being the “Discharged Rights and Obligations”);

 

(b)                                  each of the Obligors, each relevant
Existing Lender and each New Lender shall assume obligations towards one another
and/or acquire rights against one another which differ from the Discharged
Rights and Obligations only insofar as that Obligor and the relevant Existing
Lender or New Lender have assumed and/or acquired the same in place of that
Obligor and that Existing Lender or New Lender;

 

(c)                                   the Agent, the Arranger, each New Lender
and the other Lenders specified in Schedule 2 shall acquire the same rights and
assume the same obligations between themselves as they would have acquired and
assumed had each Lender and New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer by
novation and to that extent the Agent, the Arranger and the relevant Existing
Lender shall each be released, as applicable, from further obligations to each
other under the Finance Documents; and

 

(d)                                  each New Lender shall become a party to the
Amended Agreement as a “Lender”.

 

4.3                           Amounts due on or before the Effective Date

 

(a)                            Each Borrower agrees that it shall pay to the
Agent, for the account of each Existing Lender whose Commitments and existing
Loans are to be reduced or cancelled pursuant to this Agreement, within three
Business Days of demand by that Existing Lender, its Break Costs attributable to
that part of a Loan being paid to that Existing Lender on a day other than the
last day of an Interest Period for that Loan. Each such Existing Lender shall,
as soon as reasonably practicable after a demand by the Agent, provide a
certificate confirming the amount of its Break Costs for that Interest Period in
which they accrue.

 

(b)                           Each Borrower agrees that it shall pay to the
Agent, for the account of each New Lender, within three Business Days of demand
by that New Lender, any cost, loss or liability incurred by that New Lender as a
result of funding, or making arrangements to fund, the portion of any Loan which
is transferred to it in accordance with this Clause 4 or where its cost of
funding such portion of a Loan is in excess of the interest amount due to it
(excluding the Margin) under the Amended Agreement.

 

(c)                            Any amounts due and accrued to the Existing
Lenders by the Obligors pursuant to any Finance Document (including, without
limitation, all interest, fees and commission payable on or up to the Effective
Date) in respect of any period ending on or before the Effective Date, or any
continuing

 

3

--------------------------------------------------------------------------------


 

period up to the Effective Date, shall be for the account of the Existing
Lenders, and none of the New Lenders shall have any interest in, or any rights
in respect of, any such amount.

 

(d)                           Interest on outstanding Loans and commitment fee
shall, for the avoidance of doubt, with effect from (and including) the
Effective Date be calculated by reference to the reduced Margin and commitment
fee as specified in the Amended Agreement.

 

4.4                           Limitation of responsibility

 

(a)                            Each New Lender and each Existing Lender (other
than each Outgoing Lender) confirms that it:

 

(i)                                      has received a conformed copy of the
Original Facility Agreement together with such other information as it has
required in connection with this transaction;

 

(ii)                                   has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in this Agreement and the Amended Agreement and has not relied
exclusively on any information provided to it by any Existing Lender in
connection with any Finance Document; and

 

(iii)                                will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(b)                           Unless expressly agreed to the contrary, the
Existing Lenders make no representation or warranty and assume no responsibility
to the New Lenders or other Existing Lenders for:

 

(i)                                      the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                   the financial condition of any Obligor;

 

(iii)                                the performance and observance by any
Obligor of its obligations under the Finance Documents or any other documents;
or

 

(iv)                               the accuracy of any statements (whether
written or oral) made in or in connection with the Finance Documents or any
other document,

 

and any representations or warranties implied by law are excluded.

 

(c)                            Nothing in any Finance Document obliges any
Existing Lender to:

 

(i)                                      accept a re-transfer from any New
Lender or other Existing Lender of any of the rights and obligations transferred
by novation under this Agreement; or

 

(ii)                                   support any losses directly or indirectly
incurred by a New Lender or other Existing Lender by reason of the
non-performance by any Obligor of its obligations under the Finance Documents or
otherwise.

 

4.5                           Lenders’ participations

 

(a)                            The Agent shall notify each New Lender and each
Existing Lender (other than each Outgoing Lender) of the amount, currency and
Interest Period of each Facility A Loan and/or each Facility B Loan which was
made before the Effective Date and which is to continue to be outstanding on

 

4

--------------------------------------------------------------------------------


 

the Effective Date and the amount, currency and Interest Period of its
participation in such Facility A Loan and/or such Facility B Loan three Business
Days before the Effective Date.

 

(b)                           Each New Lender shall make its participation in
each Facility A Loan and/or each Facility B Loan referred to in paragraph (a)
above available by the Effective Date.

 

5.                                 AMENDMENTS

 

5.1                           Amendments

 

With effect from the Effective Date the Original Facility Agreement shall be
amended as set out in Schedule 4 (Amendments to Original Facility Agreement).

 

5.2                           Continuing obligations

 

The provisions of the Original Facility Agreement and the other Finance
Documents (including the guarantee and indemnity of the Company) shall, save as
amended by this Agreement, continue in full force and effect.

 

6.                                 CONSENTS, WAIVERS AND ADMINISTRATIVE DETAILS

 

6.1                           Administrative details

 

Each New Lender has delivered to the Agent its Facility Office details and
address, fax number and attention details for the purpose of Clause 31.2
(Addresses) of the Amended Agreement.

 

6.2                           Consents and Waivers

 

(a)                            The Company, each other Obligor, the Arranger,
the Existing Lenders and the Agent:

 

(i)                                      consent to the New Lenders becoming
Lenders; and

 

(ii)                                   waive the requirements of Clause 24
(Changes to the Lenders) of the Original Facility Agreement, except for (A) the
requirement that each New Lender must be a Professional Market Party in
accordance with Clause 24.1 (Assignments and transfers by the Lenders) of the
Original Facility Agreement, and (B) Clause 24.8 (Professional Market Party) of
the Original Facility Agreement for the purposes of this Agreement and for the
transfers and novations effected pursuant to this Agreement.

 

(b)                           The Agent waives the requirement for the payment
of the fee referred to in Clause 24.3 (Assignment or transfer fee) of the
Original Facility Agreement in respect of the transfers by novation effected
pursuant to this Agreement.

 

6.3                           Acknowledgement

 

Each party to this Agreement (other than each Outgoing Lender) acknowledges
that, pursuant to the amendments effected by Clause 5 (Amendments) of this
Agreement, each New Lender and each Existing Lender (other than each Outgoing
Lender) will be a Lender under the Amended Agreement with a Facility A
Commitment and a Facility B Commitment as set out in the relevant column
opposite its name in Schedule 2 (The Lenders).

 

7.                                 TRANSACTION EXPENSES

 

The Company shall within three Business Days of demand reimburse the Agent for
the amount of all costs and expenses (including legal fees) reasonably incurred
by the Agent in connection

 

5

--------------------------------------------------------------------------------


 

with the negotiation, preparation, printing and execution of this Agreement and
any other documents referred to in this Agreement.

 

8.                                 FEE

 

The Company shall pay the fees in the amounts and on the dates agreed in the
Amendment Fee Letter.

 

9.                                 MISCELLANEOUS

 

9.1                           Incorporation of terms

 

The provisions of Clause 31 (Notices) and Clause 39 (Enforcement) of the
Original Facility Agreement shall be incorporated into this Agreement as if set
out in full in this Agreement and as if references in those clauses to “this
Agreement” are references to this Agreement.

 

9.2                           Counterparts

 

This Agreement may be executed in any number of counterparts, and this has the
same effect as if the signatures on the counterparts were on a single copy of
this Agreement.

 

10.                           GOVERNING LAW

 

This Agreement is governed by English law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

6

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

The Parties

 

PART I

 

The Borrowers

 

Name of Borrower

 

Jurisdiction of
Incorporation

 

Registration number (or
equivalent, if any)

 

 

 

 

 

AON FINANCE LIMITED

 

England and Wales

 

000777539

 

 

 

 

 

AON LIMITED

 

England and Wales

 

00210725

 

 

 

 

 

AON FRANCE S.A.

 

France

 

682019377 RCS NANTERRE

 

 

 

 

 

AON HOLDINGS B.V.

 

The Netherlands

 

24191863

 

 

 

 

 

AON JAUCH & HÜBENER HOLDINGS GMBH

 

Germany

 

AG Hamburg, HRB 54969

 

 

 

 

 

AON FINANCE N.S.1, ULC

 

Canada
(Nova Scotia)

 

3092079

 

7

--------------------------------------------------------------------------------


 

PART II

 

The Existing Lenders

 

Citibank International plc

 

ING Bank N.V.

 

The Royal Bank of Scotland plc

 

Australia and New Zealand Banking Group Limited

 

Barclays Bank PLC

 

CALYON

 

National Australia Bank Limited A.B.N. 12 004 044 937

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

Banca di Roma S.p.A. London Branch

 

Banco Santander Central Hispano, S.A.

 

Commerzbank Aktiengesellschaft, London Branch

 

JP Morgan Chase Bank N.A.

 

Natexis Banques Populaires

 

RBC Finance B.V.

 

Standard Chartered Bank

 

The Bank of New York

 

8

--------------------------------------------------------------------------------


 

PART III

 

The New Lenders

 

Fortis International Finance (Dublin)

 

HSBC Bank plc

 

Royal Bank of Canada Europe Limited

 

9

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

The Lenders

 

Name of Lender

 

Facility A
Commitment

 

Facility B
Commitment

 

 

 

(€)

 

(€)

 

 

 

 

 

 

 

Citibank International plc

 

36,750,000.00

 

36,750,000.00

 

 

 

 

 

 

 

The Royal Bank of Scotland plc

 

36,750,000.00

 

36,750,000.00

 

 

 

 

 

 

 

ING Bank N.V.

 

36,750,000.00

 

36,750,000.00

 

 

 

 

 

 

 

Australia and New Zealand Banking Group Limited

 

24,000,000.00

 

24,000,000.00

 

 

 

 

 

 

 

Barclays Bank PLC

 

24,000,000.00

 

24,000,000.00

 

 

 

 

 

 

 

CALYON

 

24,000,000.00

 

24,000,000.00

 

 

 

 

 

 

 

National Australia Bank Limited A.B.N. 12 004 044 937

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

24,000,000.00

 

24,000,000.00

 

 

 

 

 

 

 

Banco Santander Central Hispano, S.A.

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Commerzbank Aktiengesellschaft, London Branch

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

JP Morgan Chase Bank N.A.

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Natexis Banques Populaires

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Royal Bank of Canada Europe Limited

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Standard Chartered Bank

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

Fortis International Finance (Dublin)

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

HSBC Bank plc

 

12,500,000.00

 

12,500,000.00

 

 

 

 

 

 

 

The Bank of New York

 

6,250,000.00

 

6,250,000.00

 

 

 

 

 

 

 

 

 

325,000,000.00

 

325,000,000.00

 

 

10

--------------------------------------------------------------------------------


 

SCHEDULE 3

 

Conditions precedent

 

1.                                 Obligors

 

(a)                            A copy of the constitutional documents of each
Original Obligor or a certificate of an authorised signatory of each relevant
Obligor certifying that the constitutional documents previously delivered to the
Agent for the purposes of the Original Facility Agreement have not been amended
and remain in full force and effect.

 

(b)                           An extract from the Dutch trade register
(handelsregister) relating to the Dutch Borrower and an excerpt from the
commercial register (dated no earlier than 10 days prior to the date of this
Agreement) relating to the German Borrower.

 

(c)                            A copy of a resolution of the board of directors,
the supervisory board of directors, or the general meeting of its shareholders,
or equivalent corporate authority documentation as appropriate, of each Obligor
or, in the case of the Company, a certificate of an authorised signatory of the
Company setting out the terms of a resolution of the board of Directors:

 

(i)                                      approving the terms of, and the
transactions contemplated by, the Amendment Documents to which it is a party and
resolving that it execute the Amendment Documents to which it is a party; and

 

(ii)                                   authorising a specified person or persons
to execute the Amendment Documents, and all documents and notices to be executed
in connection with the Amendment Documents, to which it is a party on its
behalf.

 

(d)                           A specimen of the signature of each person
authorised by the resolution referred to in paragraph (c) above where not
already held by the Agent.

 

(e)                            A certificate of the Company dated no earlier
than the date of this Agreement (signed by an officer) confirming:

 

(i)                                      that borrowing or guaranteeing, as
appropriate, the Total Commitments would not cause any borrowing, guaranteeing
or similar limit binding on any Obligor to be exceeded;

 

(ii)                                   the representations made by the Company
in this Agreement are true and accurate;

 

(iii)                                that since 31 December 2004, no event
(excluding the effect of any Disclosed Claims) has occurred which has had, or
could be reasonably expected to have a Material Adverse Effect;

 

(iv)                               that no litigation, arbitration,
investigation or administrative proceedings of or before any court or agency
have been started or, to the knowledge of the Company’s officers, been
threatened against it or any of its Subsidiaries which, in each case, if
adversely determined, could reasonably be expected to have a Material Adverse
Effect, except for the Disclosed Claims;

 

11

--------------------------------------------------------------------------------


 

(v)                                  that there is no subsisting unsatisfied
judgement or award in an amount exceeding US $25,000,000 given against the
Company of any of its Subsidiaries by any court, arbitrator, or other body; and

 

(vi)                               the Debt Rating Level as at that date.

 

(f)                              A certificate of an authorised signatory of the
relevant Obligor certifying that each copy document relating to it specified in
this Schedule 3 is correct, complete and in full force and effect as at a date
no earlier than the date of this Agreement.

 

(g)                           In respect of the Dutch Borrower, a copy of the
positive unconditional advice of any works council (ondernemingsraad) that under
the Works Council Act (Wet op de ondernemingsraden) has the right to give advice
in relation to the entry into and performance of this Agreement, or confirmation
that no such advice is required.

 

2.                                 Legal opinions

 

(a)                            Legal opinions of Linklaters, legal advisers to
the Arranger and the Agent in England, France, Germany and The Netherlands
(excluding capacity and authority);

 

(b)                           A legal opinion of Cox Hanson O’Reilly Matheson,
legal advisers to the Arranger and the Agent in the Canadian province of Nova
Scotia;

 

(c)                            Legal opinions of in-house counsel of the Group
in France, Germany, the Netherlands, the State of Illinois and, as to matters of
the General Corporation Law, the State of Delaware, in each case in respect of
capacity and authority; and

 

(d)                           A legal opinion of Sidley Austin Brown & Wood LLP,
legal advisers to the Group in the US and Stewart McKelvey Stirling Scales,
legal advisers to the Group in the Canadian province of Nova Scotia,

 

in each case substantially in the form distributed to the Lenders prior to
signing this Agreement.

 

3.                                 Other documents and evidence

 

(a)                            The latest financial statements of each Obligor
audited to the extent required by law of the jurisdiction of incorporation of
such Obligor.

 

(b)                           Evidence that the Amendment Fee Letter has been
duly executed by the parties to it.

 

(c)                            Evidence that the fees, costs and expenses then
due from the Company pursuant to Clause 7 (Transaction Expenses) and Clause 8
(Fee) have been paid or will be paid.

 

(d)                           The original letter relating to the effective
global rate (taux effectif global) in the form of the letter at Schedule 5 (Form
of TEG Letter) to this Agreement and countersigned on behalf of the French
Borrower.

 

(e)                            A copy of any other Authorisation or other
document, opinion or assurance which the Agent considers to be necessary or
desirable (if it has notified the Company accordingly prior to the date of this
Agreement) in connection with the entry into and performance of the transactions
contemplated by any Amendment Document or for the validity and enforceability of
any Amendment Document.

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 4

 

Amendments to Original Facility Agreement

 

1.                                 The definition of “Cananwill Documents” shall
be deleted.

 

2.                                 The following definition shall be inserted:

 

“Amendment Agreement” means the agreement dated 24 October 2005 relating to this
Agreement.

 

3.                                 The definition of “Disclosed Claims” shall be
deleted and replaced with the following:

 

““Disclosed Claims” means any investigation, litigation or proceedings disclosed
in:

 

(a)                                   the Company’s annual report on Form 10-K
for the year ended 31 December 2004;

 

(b)                                  the Company’s quarterly report on Form 10-Q
for the fiscal quarter ended 30 June 2005; and

 

(c)                                   the Company’s Form 8-K dated 6 December
2004,

 

in each case as filed with the US Securities and Exchange Commission.”

 

4.                                 The definition of “Facility A Commitment” and
“Facility B Commitment” shall be amended by the deletion of the words “in Part 2
of Schedule 1 (The Original Parties)” in paragraph (a) of each such definition
and the replacement of the words “in Schedule 2 (The Lenders) of the Amendment
Agreement”.

 

5.                                 The definition of “Margin” shall be deleted
and replaced with the following:

 

““Margin” means, in relation to a particular Interest Period, the rate per annum
determined by reference to the credit ratings assigned by Moody’s and S&P to the
Company’s long-term senior unsecured debt not credit enhanced (each a “long term
credit rating”) last published (and not withdrawn) before the Quotation Day for
that Interest Period, in accordance with the following table:

 

Row

 

Rating

 

Facility A Margin
(per cent. p.a.)

 

Facility B Margin
(per cent. p.a.)

 

 

 

 

 

 

 

 

 

1.

 

A-/A3 or above

 

0.20

 

0.20

 

 

 

 

 

 

 

 

 

2.

 

BBB+/Baa1

 

0.25

 

0.25

 

 

 

 

 

 

 

 

 

3.

 

BBB/Baa2

 

0.30

 

0.30

 

 

 

 

 

 

 

 

 

4.

 

BBB-/Baa3 or below

 

0.45

 

0.45

 

 

However:

 

(a)                                   if the long-term credit ratings assigned
by Moody’s and S&P differ by (no more than) one rating row in the above table,
the Margin will be the rate which is set out in the higher of the applicable
rating rows;

 

13

--------------------------------------------------------------------------------


 

(b)                                  if the long-term credit rating assigned by
Moody’s or S&P differ by more than one rating row in the above table, the Margin
will be the rate which is set out in the row in the above table immediately
below the higher of the two applicable ratings; and

 

(c)                                   if there is no, or only one, current
long-term credit rating, or whilst an Event of Default is outstanding, the
Margin will be the applicable rate set out in row 4 above.”.

 

6.                                 The definition of “Repeating Representations”
shall be amended by the deletion of “,19.15 (No Material Adverse Change)”.

 

7.                                 The definition of “Termination Date” shall be
deleted and replaced with the following:

 

““Termination Date” means:

 

(a)                                   in relation to Facility A, the date which
is 5 years after the date of the Amendment Agreement; and

 

(b)                                  in relation to Facility B, the date which
is 5 years after the date of the Amendment Agreement,

 

in each case, subject to Clause 7.2 (Extension Option).”.

 

8.                                 Clause 2.1 (The Facilities) shall be amended
by the insertion of the words “in each case, with an extension option” in a new
paragraph after paragraph (b).

 

9.                                 Clause 7 (Repayment) shall be amended by
converting the existing paragraph (Repayment of Loans) into Clause 7.1
(Repayment of Loans) and inserting the following new Clause 7.2:

 

“7.2           Extension Option

 

(a)                                   The Company may request that the
Termination Date of each Facility be extended subject to the terms of this
Clause 7.2:

 

(i)                                  by giving notice to the Agent, in respect
of each Facility, not less than 45 days (and not more than 90 days) before the
date which is one year after the date of the Amendment Agreement with the effect
that the Termination Date shall be the sixth anniversary of the date of the
Amendment Agreement (the “Sixth Anniversary”); or

 

(ii)                               by giving notice to the Agent, in respect of
each Facility, not less than 45 days (and not more than 90 days) before the date
which is two years after the date of the Amendment Agreement:

 

(A)                           if the Company has requested an extension pursuant
to paragraph (a)(i) of this Clause 7.2 above and such extension was agreed
between the Company and a Lender (an “Extending Lender”), with the effect that
the Termination Date shall be the seventh anniversary of the date of the
Amendment Agreement (the “Seventh Anniversary”) with respect to each Extending
Lender’s Commitment which has agreed to the extension and its participation in
the Loans; or

 

(B)                             if (a) the Company has not requested an
extension pursuant to paragraph (a)(i) of this Clause 7.2 above or (b) an
extension pursuant to

 

14

--------------------------------------------------------------------------------


 

such request was not agreed between the Company and a Lender (a “Non-Extending
Lender”), with the effect that the Termination Date shall be the Sixth
Anniversary with respect to each Lender or (as applicable) Non-Extending
Lender’s Commitment and its participation in the Loans.

 

(b)                                  A notice served by the Company pursuant to
paragraph (a) of this Clause 7.2 above shall be irrevocable.

 

(c)                                   The Agent shall promptly notify each
Lender of any such request.

 

(d)                                  Each Lender shall notify the Agent of its
decision (which shall be in its sole discretion) whether or not to agree to the
request not later than 25 days before the date which is:

 

(i)                                  in respect of a request pursuant to Clause
7.2(a)(i), one year after the date of the Amendment Agreement (and, if any
Lender has not notified the Agent of its acceptance of the request on or before
such date, it shall be deemed to have refused such request); or

 

(ii)                               in respect of a request pursuant to Clause
7.2(a)(ii), two years after the date of the Amendment Agreement (and, if any
Lender has not notified the Agent of its acceptance of the request on or before
such date, it shall be deemed to have refused such request),

 

and the Agent shall promptly notify the Company whether or not each Lender has
agreed to the request.

 

(e)                                   Promptly following receipt of notification
from the Agent pursuant to paragraph (d) above, the Company may elect by notice
to the Agent to accept the extension offered by some or all of the Lenders.

 

(f)                                     The Agent shall promptly notify the
relevant Lender(s) of any such acceptance in which case the Termination Date
shall be extended in relation to the Commitments and participations of such
Lender(s) as elected.

 

(g)                                  Notwithstanding any other provision in this
Agreement, no request for a further extension under this Clause 7.2 shall extend
the Termination Date beyond the Seventh Anniversary.

 

(h)                                  If any of the Lenders agree to a request,
the Company shall pay to the Agent (for the account of each Lender which has so
agreed to the extension) a fee to be agreed at the time of such request, between
the Company and the Lenders that have agreed to the request.

 

(i)                                      An extension of the Termination Date of
a Facility by a Lender shall only be permitted if the Termination Date of the
other Facility of that Lender is simultaneously extended.”.

 

10.                           Paragraph (a) of Clause 12.1 (Commitment fee)
shall be amended by the deletion of “40 per cent.” and its replacement with “35
per cent.”.

 

15

--------------------------------------------------------------------------------


 

11.                           A new Clause 12.4 shall be inserted as follows:

 

“12.4         Utilisation fee

 

(a)                                   The Company shall pay to the Agent (for
the account of each Lender) a fee in the Base Currency computed at the rate of
0.025 per cent. on each Lender’s participation in the Loans for the Availability
Period on any day on which the amount of its participation in the Loans is more
than 50 per cent. of the amount of its Commitment on that day.

 

(b)                                  In relation to any day on which a Lender’s
Commitment equals zero but its participation in the Loans does not, for the
purpose of calculating the utilisation fee its Commitment shall be deemed to be
the amount at which it stood immediately before it first equalled zero.

 

(c)                                   The accrued utilisation fee is payable on
the last day of each successive period of three Months which ends during the
Availability Period, on the last day of the Availability Period at the time the
cancellation of the relevant Lender’s Commitment is effective or, if later, the
last day on which any part of its participation in the Loans becomes
repayable.”.

 

12.                           Paragraph (b) of Clause 22.4 (Merger) shall be
deleted and replaced with the following:

 

“(b)                         the Company or any member of the Group may enter
into any amalgamation, demerger, merger or reconstruction with any other person
so long as, in the case of such a transaction to which the Company is a party,
the Company is the continuing or surviving corporation, and, in the case of such
a transaction to which any member of the Group is a party, the surviving
corporation is a Subsidiary of the Company, and in any such case, prior to and
after giving effect to such amalgamation, demerger, merger or reconstruction, no
Default or Event of Default is continuing; and”

 

13.                           Clause 22.17 (Disposals) shall be deleted and
replaced with the following:

 

“22.17                     Disposals

 

The Company will not, nor will it permit any member of the Group to lease, sell
or otherwise dispose of assets which represent more than 25 per cent. of the
consolidated gross assets of the Group, as would be shown in the consolidated
financial statements of the Group as at the end of the quarter immediately
preceding the date on which such determination is made, to any other person(s)
in any Financial Year.”.

 

14.                           Clause 22.20 (Acquisitions and investments) shall
be deleted.

 

15.                           Paragraph (f) of Clause 24.2 (Conditions of
assignment or transfer) shall be deleted and replaced with the following:

 

“(f)                                    Any assignment or transfer by an
Existing Lender to a New Lender shall only be effective if it transfers or
assigns the Existing Lender’s share of each Facility pro rata.”.

 

16.                           Paragraph (c)(ii) of Clause 35.2 (Exceptions)
shall be amended by the deletion of the words “as it relates” and their
replacement with the insertion of the words “or Clause 12.4 (Utilisation fee) as
they relate”.

 

16

--------------------------------------------------------------------------------


 

SCHEDULE 5

 

Form of TEG Letter

 

To:

 

Aon France S.A.

 

 

 

From:

 

Citibank International plc (as Agent)

 

 

 

Dated:

 

[                   ] October 2005

 

 

 

Dear Sirs

 

 

 

Aon France S.A.  – Aon Corporation -  €650,000,000 Facility Agreement
dated 7 February 2005  as amended by a transfer and amendment agreement
dated 24 October 2005 (the “Agreement”)

 

1.                                 We refer to the Agreement.

 

2.                                 Terms defined in the Agreement shall bear the
same meaning in this letter unless otherwise defined in this letter. References
to Clauses in this letter are references to Clauses in the Agreement.

 

3.                                 We confirm that:

 

(a)                                   this is the letter relating to the
effective global rate (taux effectif global) referred to in the Agreement;

 

(b)                                  you acknowledge that, due to the fact that
interest payable under the Agreement is to be calculated on a floating rate
basis by references to LIBOR or EURIBOR for Interest Periods selected by a
Borrower, it is not possible to compute the effective global rate (“taux
effectif global”) for the lifetime of the Facilities; and

 

(c)                                   in order to comply with the provisions of
Articles L313-1 and L313-2 of the French “Code de la Consommation”, and only as
an indication based on the assumptions described below, an example of
calculation of the effective global rate can be given as follows:

 

(i)                                  for an Interest Period of three months and
at € EURIBOR rate of [                   ] per annum, a rate for the Facilities
(taux de période) of [                   ] per cent.;

 

(ii)                               for an Interest Period of six months and at £
LIBOR rate of [                   ] per annum, a rate for the Facilities (taux
de période) of [                   ] per cent.

 

The above rates are given on an indicative basis and on the basis (a) that
drawdown for the full amount of the Facilities will occur on the date hereof and
will remain outstanding for the lifetime of the Facility, (b) that the
EURIBOR/LIBOR rate, expressed as an annual rate, is as fixed on [insert date
which is 2 or 3 days before the date of this letter] October 2005 and (c) that
repayments occur at contractual maturity and not earlier and (d) that the Debt
Rating Level of the Company is Level [                   ].  Such rates shall
not be binding on the Arranger, the Agent or a Lender.

 

17

--------------------------------------------------------------------------------


 

We should be grateful if you would confirm your acceptance of the terms of this
letter by signing and returning to us the enclosed copy.

 

 

This letter is designated a Finance Document.

 

Yours faithfully

 

 

 

 

 

Citibank International plc (as Agent)

 

We agree to the above.

 

 

 

 

 

AON France S.A.

 

18

--------------------------------------------------------------------------------


 

SIGNATURES

 

The Company

 

Aon Corporation

 

By:

/s/ Diane Aigotti

 

 

 

 

The Borrowers

 

Aon Finance Limited

 

By:

/s/ Francis Marjoribanks

 

 

 

Aon Limited

 

By:

/s/ Francis Marjoribanks

 

 

 

Aon France S.A.

 

By:

/s/ Eric Bocquet

 

 

 

Aon Holdings B.V.

 

By:

/s/ L.J. Langenberg

 

 

 

Aon Jauch & Hübener Holdings GmbH

 

By:

/s/ Wolf-Jürgen Thürnagel

 

 

 

Aon Finance N.S.1, ULC

 

By:

/s/ Douglas Swartout

 

 

 

The Arranger

 

Citigroup Global Markets Limited

 

By:

/s/ Kim W. McNamara

 

 

19

--------------------------------------------------------------------------------


 

ING Bank N.V.

 

By:

/s/ Kim W. McNamara

 

 

 

The Royal Bank of Scotland plc

 

By:

/s/ Kim W. McNamara

 

 

 

The Existing Lenders

 

For the purposes of the Dutch Banking Act and the Dutch Banking Act Exemption
Regulation, by signing this Agreement, each Existing Lender (other than from the
Effective Date each Outgoing Lender) represents and warrants for the benefit of
each Dutch Borrower that it is a Professional Market Party.

 

Citibank International plc

 

By:

/s/ Kim W. McNamara

 

 

 

Citigroup Global Market Deutschland AG & Co (Facility Office for the purpose of
German Borrowers pursuant to Clause 5.5 (Designated Entities) of the Original
Facility Agreement)

 

By:

/s/ Kim W. McNamara

 

 

 

Citibank, N.A. (Facility Office for the purpose of Canadian Borrowers pursuant
to Clause 5.5 (Designated Entities) of the Original Facility Agreement)

 

By:

/s/ Kim W. McNamara

 

 

 

ING Bank N.V.

 

By:

/s/ Kim W. McNamara

 

 

 

The Royal Bank of Scotland plc

 

By:

/s/ Kim W. McNamara

 

 

 

Australia and New Zealand Banking Group Limited

 

By:

/s/ Kim W. McNamara

 

 

20

--------------------------------------------------------------------------------


 

Barclays Bank PLC

 

By:

/s/ Kim W. McNamara

 

 

 

CALYON

 

By:

/s/ Kim W. McNamara

 

 

 

National Australia Bank Limited A.B.N. 12 004 044 937

 

By:

/s/ Ray Catt

 

 

 

Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.

 

By:

/s/ C. de Vries

 

 

/s/ H.H.J. Djikstra

 

 

 

Banca di Roma S.p.A. London Branch

 

By:

/s/ Kim W. McNamara

 

 

 

Banco Santander Central Hispano, S.A.

 

By:

/s/ Steven Wahnon

 

 

/s/ Cesar Quintana

 

 

 

Commerzbank Aktiengesellschaft, London Branch

 

By:

/s/ Kim W. McNamara

 

 

 

JP Morgan Chase Bank N.A.

 

By:

/s/ Kim W. McNamara

 

 

 

J.P. Morgan Europe Limited (Facility Office for the purpose of German Borrowers
and French Borrowers pursuant to Clause 5.5 (Designated Entities) of the
Original Facility Agreement)

 

By:

/s/ Kim W. McNamara

 

 

 

Natexis Banques Populaires

 

By:

/s/ Kim W. McNamara

 

 

21

--------------------------------------------------------------------------------


 

RBC Finance B.V.

 

By:

/s/ Kim W. McNamara

 

 

 

Standard Chartered Bank

 

By:

/s/ Kim W. McNamara

 

 

 

The Bank of New York

 

By:

/s/ Kim W. McNamara

 

 

 

The New Lenders

 

For the purposes of the Dutch Banking Act and the Dutch Banking Act Exemption
Regulation, by signing this Agreement, each New Lender represents and warrants
for the benefit of each Dutch Borrower that it is a Professional Market Party.

 

Fortis International Finance (Dublin)

 

By:

/s/ Yvan Fonck

 

 

 

HSBC Bank plc

 

By:

/s/ Kim W. McNamara

 

 

 

Royal Bank of Canada Europe Limited

 

By:

/s/ Kim W. McNamara

 

 

 

Royal Bank of Canada acting through its London Branch (Facility Office for the
purpose of Canadian Borrowers pursuant to Clause 5.5 (Designated Entities) of
the Original Facility Agreement).

 

/s/ Kim W. McNamara

 

 

The Agent

 

Citibank International plc

 

By:

/s/ Kim W. McNamara

 

 

22

--------------------------------------------------------------------------------